DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending 
Claims 1-4, 6-8, and 12-15 are withdrawn from examination as being drawn to a nonelected species. 
Claims 5 and 9-11 are  under consideration in the instant office action.

Priority
This application claims benefit of U.S. Provisional Application No. 62/598,757 filed on 12/14/2017 and PCT Application PCT/BR2018/050461 filed on 12/14/2018.

Election/Restrictions
Applicant's election with traverse of Group II (claims 5 and 9-11) in the reply filed on 04/01/2022 is acknowledged.  The traversal is on the ground(s) that Russo does not teach or suggest the use of the specific compound as claimed in the present invention for the treatment of the specific condition PTSD.  This is not found persuasive because a method of treating PTSD is not a special technical feature between the inventions, specifically for claim 1.  Additionally, the Examiner is not bound by the findings of PCT examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 6-8, and 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 9,181,201, as disclosed in IDS) in view of Koola et al. (High-dose prazosin for the treatment of Post-traumatic stress disorder, Therapeutic Advances in Psychopharmacology, 2014, 4(1), pp. 43-47).
Russo teaches a composition comprising 3-(2-(4-(2-methoxyphenyl)piperazine-1-yl)ethyl) quinazoline-4(3H)-one, which can be administered in a therapeutically effective amount to treat an anxiety disorder, such as post-traumatic stress disorder (“PTSD”) (col. 7, lines 5-15; claims 1-2).
Russo does not teach a motivation to select PTSD among the group the anxiety disorders.
Koola et al. is drawn towards the use of prazosin for the treatment of PTSD (see abstract).  Koola et al. teaches the administration of 30 and 45 mg of prazosin for treatment of PTSD with comorbid mood disorders (see abstract).
It would have been obvious to one of ordinary skill in the art to select PTSD among the group the anxiety disorders, as suggested by Koola et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Koola et al. teaches that PTSD can be treated with a quinazoline derivative such as prazosin, and thus one of ordinary skill in the art would have been motivated to select PTSD among the anxiety disorders recited in claim 2 of Russo to be treated by the quinazoline derivative, 3-(2-(4-(2-methoxyphenyl)piperazine-1-yl)ethyl) quinazoline-4(3H)-one, as recited in claim 1 of Russo, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 5 and 9-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628             

/SAVITHA M RAO/Primary Examiner, Art Unit 1629